DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 10-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 March 2021.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4-9, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller (USP 3,318,335). For portions of the rejection, please refer to the annotated figure 2 of Heller below: 

    PNG
    media_image1.png
    328
    611
    media_image1.png
    Greyscale

In regards to claim 1, Heller discloses an attachment assembly (see figs. 8-11) capable of absorbing torsion, the assembly comprising: 

b) a plurality of shoulders (16) wound about the region; and 
c) a void space (V) defined by each of said shoulders, said void space in fluid communication with the center longitudinally extending region.
In regards to claim 2, Heller further discloses the center longitudinally extending region defines a tunnel (central bore) which extends between the first end and the second end.
In regards to claim 4, Heller further discloses the channel is formed by opposing wall sections that continuously and seamlessly connect the void space of the shoulder to the tunnel (shown in annotated fig.).
In regards to claim 5, Heller further discloses the region is coaxial with the center axis of the elongated substrate (shown in fig. 3).
In regards to claim 6, Heller further discloses the first end terminates in a first flange (30) extending radially and the second end terminates in a second flange (31) extending radially.
In regards to claim 7, Heller further discloses the tunnel has a first cross section defining a first shape (first half of central bore) and a second cross section defining a second shape (second half of central bore) and contiguous with the first cross section (it is noted that as the claim is currently constructed, the shapes can be the same).
In regards to claim 8, Heller further discloses the channel defines a minimal cross section (smallest portion of channel) which changes directly proportional to the torsion reversibly absorbed by the assembly (fig. 2 shows this capability).	
In regards to claim 9, Heller further discloses the void spaces and channels are in fluid communication with the tunnel (shown in annotated fig.).
In regards to claim 21, Heller further discloses the flanges are integrally molded to the elongated substrate and the flanges rotate relative to each other.  It is noted that the limitation “integrally molded” is a  product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since after the flanges are welded they form an integral component with the substrate, the limitation has been met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Heller as applied to claim 1 above.
While Heller does not expressly disclose the wall layer having a thickness between .001 and .01 inches; the wall thickness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Heller to have a wall thickness between .001 and .01 inches, as the wall thickness may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
Further with regards to claim 20, it is noted that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 28 June 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Heller does not disclose that the center longitudinally extending region of the substrate is configured to constrict or dilate when the ends of the substrate are twisted, the examiner disagrees. Heller makes multiple references to the substrate acting as a torsion spring, see for example see at least column 1 lines 35-45. Therefore, the substrate is clearly capable of constricting and dilating in response to torsion. Further this cited section even discusses the substrate decreasing in length. As such, the limitation has been met.
The affidavit under 37 CFR 1.132 filed 28 June 2021 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 102 as set forth in the last Office action because there has not been a sufficient showing of evidence that the device of Heller cannot perform the claimed function. For example, the inventor claims that “prototypes similar [to] Heller design were created”. This cannot be persuasive as evidence since the specific invention of Heller was not tested, as the rejection is based on the device of Heller and not a similar device. Further, the inventor states that there is no reversible deformation possible in Heller, but as discussed above, Heller states that the invention is essentially a torsion spring, i.e. a device designed for reversible deformation. Thus, as stated above, the specification of the prior art describes that the assembly of Heller is capable of performing the claimed function, and thus the claims have been met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/17/2022